UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2638



LARRY A. SHIRLEY,

                                               Plaintiff - Appellant,

          versus

FAIR PLAY WILDERNESS CAMP SCHOOL, WESTMINSTER,
SOUTH CAROLINA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-96-2813-8-3AK)


Submitted:   January 23, 1997              Decided:   February 6, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Larry A. Shirley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry A. Shirley appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Shirley v.
Fair Play Wilderness, CA-96-2813-8-3AK (D.S.C. Oct. 8, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2